UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     DEGERALD R. WILSON,                             DOCKET NUMBER
                  Appellant,                         DA-3330-13-0169-I-1

                  v.

     DEPARTMENT OF THE ARMY,                         DATE: September 26, 2014
                 Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL *

           DeGerald R. Wilson, San Antonio, Texas, pro se.

           John Vrett, North Chicago, Illinois, for the agency.

           David Starratt, Esquire, Fort Sam Houston, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     denied his appeal of his nonselections for five agency job vacancies. Generally,
     we grant petitions such as this one only when:          the initial decision contains

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     erroneous findings of material fact; the initial decision is based on an erroneous
     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review and AFFIRM the initial decision, which is now the
     Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2         In October 2012, the agency’s Installation Management Command
     (IMCOM) posted four job vacancies for the positions of Administrative Assistant,
     Initial Appeal File (IAF), Tab 10 at 127-30, Contract Specialist Trainee, id.
     at 86-90, Contract Specialist, id. at 45-48, and Supervisory Contract Specialist,
     id. at 22-25. Also in October 2012, the agency’s Military Entrance Processing
     Command (MEPCOM) posted one job vacancy for the position of Test
     Administrator. IAF, Tab 11 at 12-20. The appellant applied for each of the five
     positions. See IAF, Tab 10 at 26, 49, 91, 131, Tab 11 at 25. However, he was not
     selected for any.
¶3         The appellant appealed his nonselections to the Board. IAF, Tab 1. The
     agency responded to the appeal, arguing that the appellant did not meet the
     minimum qualifications for the four IMCOM vacancies. IAF, Tab 10 at 5-7, 9.
     Additionally, the agency argued that, while the appellant was qualified for the
     MEPCOM position, he was not selected because he was not among the “best
     qualified.” IAF, Tab 11 at 6, 33-34.
                                                                                               3

¶4        The    administrative    judge    concluded    that    the     appellant   established
     jurisdiction over his appeal. IAF, Tab 15 at 1. She summarized the issues as
     being whether the agency violated the Veterans Employment Opportunities Act of
     1998 (VEOA) or the Uniformed Services Employment and Reemployment Rights
     Act of 1994 (codified at 38 U.S.C. §§ 4301-4333) (USERRA) by not selecting the
     appellant for any of the five vacancies. IAF, Tab 30 at 1-2.
¶5        After a hearing on the merits, the administrative judge denied the
     appellant’s request for corrective action. IAF, Tab 32, Initial Decision (ID). The
     agency had argued that the appellant lacked the minimum qualifications for any
     of the four IMCOM vacancies. IAF, Tab 10 at 5-7 (alleging that the appellant’s
     applications indicated that he lacked the requisite experience related to
     acquisition planning, managing contracts, and preparing travel orders), 27, 82,
     119, 132 (minimum qualifications for each of the four IMCOM positions). The
     appellant acknowledged that he did not meet the minimum qualifications, but
     argued that he had two degrees and could have been trained to do the work. See
     ID at 5-6. Nevertheless, the administrative judge found his failure to meet the
     minimum qualifications of the positions controlling. ID at 4-6. She noted that
     nothing in VEOA exempts covered veterans from meeting minimum qualification
     standards of vacant positions.        ID at 6 (citing Philips v. Department of the
     Navy, 110 M.S.P.R. 184, 190 n.3 (2008) and Ramsey v. Office of Personnel
     Management, 87 M.S.P.R. 98, ¶ 9 (2000)). As for the MEPCOM position, the
     administrative judge found that the appellant was afforded the appropriate
     veterans’ preference, but his application was not referred to the selecting official
     because, while he was among the “Highly Qualified” applicants, he was not
     among the “Best Qualified.” ID at 7-8. She noted that the agency’s selection
     process    was   consistent   with      the   category     rating     system    of   filling
     competitive-service vacancies. ID at 8 (citing 5 U.S.C. § 3319); see also Launer
     v. Department of the Air Force, 119 M.S.P.R. 252, ¶ 7 (2013) (discussing the
     appropriate use of category ratings).         Accordingly, the administrative judge
                                                                                        4

     concluded that the appellant failed to establish that the agency violated VEOA by
     not selecting him for any of the five vacancies. ID at 3-8.
¶6         The administrative judge next found that the appellant did not present any
     evidence that his military service was a factor in his nonselection for the IMCOM
     or MEPCOM vacancies. ID at 9-10; see also Burroughs v. Department of the
     Army, 120 M.S.P.R. 392, ¶ 5 (2013) (to prevail on the merits of a USERRA claim
     under 38 U.S.C. § 4311(a), an appellant must prove by preponderant evidence
     that his uniformed service was a substantial or motivating factor in the agency
     action). Therefore, she concluded that the appellant failed to establish that his
     nonselection for any of the five vacancies was the result of discrimination based
     on his status as a military veteran in violation of USERRA. ID at 10.
¶7         The appellant has filed a petition for review of the initial decision. Petition
     for Review (PFR) File, Tab 1. The agency has filed a response. PFR File, Tab 3.
¶8         Although the appellant has filed a petition for review, it contains no
     argument or evidence. PFR File, Tab 1. Instead, it simply states, “This is a
     request for the Petition for Review,” and “[n]o additional information is available
     at this time.” Id. at 2. It may be assumed that the act of filing a petition reflects
     the appellant’s disagreement with the initial decision.             However, mere
     disagreement with the administrative judge’s findings of fact and conclusions of
     law does not warrant full review of this matter by the Board.              Weaver v.
     Department of the Navy, 2 M.S.P.R. 129, 133-34 (1980); see also Jones v.
     Department of Health & Human Services, 119 M.S.P.R. 355, ¶¶ 20-21 (finding an
     argument    unavailing   where    it   constituted   mere   disagreement    with   an
     administrative judge’s determination that the agency had not violated a law or
     regulation relating to veterans’ preference), aff’d, 544 F. App’x 976 (Fed. Cir.
     2013); McKay v. U.S. Postal Service, 84 M.S.P.R. 152, ¶ 8 n.* (1999) (dismissing
     an argument on review regarding USERRA as mere disagreement with the
     administrative judge’s determination).
                                                                                       5

¶9        The administrative judge’s decision appears well-reasoned, consistent with
     the appropriate law, and supported by the evidence of record.         Without any
     argument or evidence to the contrary, the appellant has failed to present a basis
     for granting his petition. See 5 C.F.R. § 1201.115.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

          The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
     and that filings that do not comply with the deadline must be dismissed. See
     Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
          If you need further information about your right to appeal this decision to
     court, you should refer to the federal law that gives you this right. It is found in
     Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
     Dec. 27, 2012). You may read this law as well as other sections of the United
     States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
     Additional information is available at the court's website, www.cafc.uscourts.gov.
     Of particular relevance is the court's "Guide for Pro Se Petitioners and
     Appellants," which is contained within the court's Rules of Practice, and Forms 5,
     6, and 11.
                                                                            6

     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.